Willard Bartlett, J.:
There is no notice of appeal from the order denying the defendant’s motion for a new trial, and, therefore, we cannot consider any question as to the weight of evidence.
The complaint assumes to set out two causes of action. Under the first alleged cause of action it is averred that the plaintiff was *492employed by the defendant to lease or sell certain real estate belonging to her at New Rochelle, for which services the defendant agreed to pay a commission of two and one-half per cent upon the rental and the same commission upon the purchase price of the premises, if the jolaintiff should procure a purchaser.. It is further alleged,as a part of the first alleged cause of action, that the plaintiff procured a tenant for the premises for one year at a rental of $660. There is also a claim in the same part of the complaint of $2' for drawing the lease.
In the second alleged cause of action it is alleged that the tenant, at the time of renting the premises, required a covenant to be inserted in the lease,, giving him the privilege of purchasing the property at any time during the existence of the lease for $8,500; that said condition was duly inserted, and that subsequently during the term the tenant bought the property at the agreed price; whereby the plaintiff became entitled to his commission of two and oiie-half per cent.
The -plaintiff prevailed upon the trial, and the defendant appeals;
The first point made in behalf of the appellant is, that the trial judge erred in denying a motion made at the beginning of the trial to'dismiss the second cause of action. I think it. very doubtful whether that part of the complaint, which is designated as a second cause of. action, really states sufficient facts, in and of itself, to constitute a canse of action against the defendant. It seems to me, however, that the complaint really states only one cause of action, growing out of the contract of brokerage between the defendant and. the plaintiff, the averments in the first cause of action, so called, showing that the "plaintiff had earned the agreed commission upon the rental, and. the averments in,the second so-called cause of action showing that he had earned the agreed commission, upon the sale of the premises. , In-this view of the pleadings, the refusal to dismiss the so-called second cause of action was proper.
The motion to dismiss the second cause of action was renewed when the plaintiff rested, and was again denied. Under the appellant’s second point it is argued that this was error, because there was no testimony to show that the plaintiff ever attempted to sell the premises for the defendant. Proof' to that effect, however, may be found at several places in the record.
*493The third and fourth points relate to rulings as to the admissibility of evidence, both of which were plainly right.
Under the fifth point it is contended that the verdict was, in any event, too large by the sum of $37. This proposition seems to be correct. Although the price stated in the lease as that at which the lessee might purchase was originally $8,500, it-was changed to $7,500 before the lease was executed, and was finally reduced to $7,000, which the lessee testified was the actual price paid.
The amount of the verdict, however, shows that the commissions were calculated on $8,500 instead of $7,000. But there,is no exception raising any question as to this amount, 'and as the defendant has not appealed from the order denying her motion for a new trial, I do not see how this court can correct the error.
All concurred, except Cullen, J., absent.
Judgment affirmed, with costs.